DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 7-9, 11-14, 17, 18, 22-24, 31-34, and 37 are pending in the instant application. Claims 1-3, 22 and 31-33 are rejected. Claims 7-9, 11-14, 17, 18, 23, 24, 34, and 37 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on May 29, 2022 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of the species A. CXCR4 antagonist – AMD3100, B. STAT3 activator – SIN-1 and C. agent that increases nitric oxide content – IL-6 in the response filed on April 28, 2022 is acknowledged. Upon further search and consideration, however, the election of species requirement has been withdrawn and the full scope of claims 1-3, 7-9, 11-14, 17, 18, 22-24, 31-34, and 37 has been search 
and examined in its entirety. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 22 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 22 and 31, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Appropriate correction is required. This rejection can be overcome by deleting the limitations following “such as” in the claims, for example. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/137229 A2.
 WO 2014/137229 A2 discloses neural regeneration peptides (NRPs), including NRP2945, NRP 2983 and NNZ-4921, as well as the receptors that have been newly
identified as interacting with these NRPs, such as CXCR4 in collaboration with CCR3. Also disclosed in the reference are methods of using these NRPs and its respective chemokine receptors, as well as compositions comprising such components. See abstract. Neural regeneration peptides (NRPs) are a class of peptides that have been shown to exhibit properties desirable for promoting neural function in mammals. These functions include neural survival, neural proliferation, neuronal outgrowth, neural migration, and neuronal differentiation. See page 7, line 25 – page 8, line 1. It is also disclosed in the reference that one or more NRPs may be administered with one or more concomitant drugs to provide increased benefit to the patient and the concomitant drug can be administered to the subject at the same time or at different times (see page 33, line 1-8). Finally, it is disclosed in the reference that AMD3100 (specific CXCR4 antagonist from Sigma) was administered simultaneously at 300 nM concentration (see Example 7 on page 43). Therefore, the method of instant claims wherein a CXCR4 antagonist alone is administered is anticipated by the reference. 

 Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (J Neurosci Res. 2009 January; 87(1): 86-95).
Cui et al. discloses that a nitric oxide (NO) donor, DETA-NONOate [(Z)-1-[N-(2-aminoethyl)-N-(2-ammonioethyl)aminio]diazen-1-ium-1,2-diolate], promotes
neurogenesis and that DETA-NONOate treatment improves functional outcome after stroke via upregulation of the endothelial-growth factor Angiopoietin-1 (Ang1) and its receptor tyrosine kinase Tie2 pathway, which enhances angiogenesis in the ischemic brain. See page 2, second paragraph. It is also disclosed in the reference that C57BL/6J mice were subjected to middle cerebral artery occlusion (MCAo) and 24 hours later DETA-NONOate (0.4 mg/kg) or phosphate buffered solution were intravenously administered and to elucidate whether SDF1/CXCR4 and Ang1/Tie2 pathways mediate DETA-NONOate induced SVZ migration after stroke, SDF1α, Ang1 peptide and a specific antagonist of CXCR4 (AMD3100) and a neutralizing antibody of Tie2 (anti-Tie2) were used in vitro. DETA-NONOate significantly increased the percent area of doublecortin (a marker of migrating neuroblasts) immunoreactive-cells in the SVZ and ischemic boundary zone. DETA-NONOate significantly increased the expression of SDF1 and Ang1 in the ischemic border and upregulated CXCR4 and Tie2 in the SVZ compared with MCAo control. It is also disclosed in the abstract of the reference that the data indicated that treatment of stroke with a nitric oxide donor upregulates SDF1/CXCR4 and Ang1/Tie2 pathways and thereby likely increases SVZ neuroblast cell migration. See abstract. Finally, DETA-NONOate 0.1 µmol/L + AMD3100 20 µmol/L is disclosed in Figure 4 on page 15 and inhibition of CXCR4 by using a CXCR4 specific antagonist (AMD3100) or inhibition of Tie2 using a neutralized Tie2 antibody (anti-Tie2) significantly decreased DETA-NONOate induced SVZ explant cell migration. Thus, it is likely that SDF1/CXCR4 along with Ang1/Tie2 axis mediate DETA-NONOate induced neuroblast migration after stroke. See the first paragraph of the discussion on page 6. Therefore, the method of instant claims wherein a CXCR4 antagonist is administered with an agent that increases nitric oxide content is anticipated by the reference. 
Claims 1 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/156644 A2.
WO 2008/156644 A2 discloses that the differentiation inhibiting agent and/or compound of the invention or the salt thereof has an excellent stem cell
undifferentiation-maintaining and proliferating abilities and, hence, can be used as a remedy for the tissue and the organ damaged by a disease or an injury. Targeted diseases include, for example…Parkinson's disease, Huntington's disease, Alzheimer's disease, break of a nerve of limb caused by an injury...facial nerve palsy, phrenic nerve damage, intrapelvic nerve damage and the like, which are related to a nerve. See page 72, line 31 – page 73, line 18. It is also disclosed that the STAT3 activators used may be administered as a pharmaceutical preparation comprising a pharmaceutically acceptable carrier (see page 62, lines 9-11), that the cells, tissues or organs that are treated with a STAT3 activator are located within an individual such as a human patient (see page 64, lines 1-17) and that while in some embodiments, the cells, tissues or organs that are treated are human in origin, this need not be the case. Those of skill in the art will recognize that the cells, tissues or organs of other mammals may also benefit (see page 64, lines 29-33). Finally, it is disclosed that preferred ischemic (or potentially ischemic) tissues that may be treated in accordance with the methods of the invention include but are not limited to brain...nerve (see page 61, lines 19-25) and that the STAT3 activator may be administered either alone or together with other medications in a treatment protocol. For example, a STAT3 activator may be administered...either alone or in combination with other STAT3 activators (see page 63, lines 3-9). Therefore, the method of instant claims wherein a STAT3 activator is administered is anticipated by the reference. 
Claim Objections
Claims 7-9, 11-14, 17, 18, 23, 24, 34, and 37 are objected to for depending on a previously rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626